Fourth Court of Appeals
                                  San Antonio, Texas
                                      December 11, 2019

                                      No. 04-19-00549-CR

                                  David Michael ESPIRITU,
                                         Appellant

                                               v.

                                     The STATE of Texas,
                                           Appellee

                  From the 437th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2012CR9243
                        Honorable Lori I. Valenzuela, Judge Presiding


                                        ORDER
       Attorney Debra L. Parker is the court-appointed appellate counsel for Appellant David
Michael Espiritu. On December 9, 2019, counsel filed an Anders brief. See Anders v.
California, 386 U.S. 738, 744 (1967); see also Kelly v. State, 436 S.W.3d 313, 319–20 (Tex.
Crim. App. 2014). The next day, counsel filed a motion to withdraw.
       The Anders brief and the motion to withdraw do not comply with the requisite
procedures. See Kelly, 436 S.W.3d at 319–20. The following are defects in the documents.
       •   Appellant’s brief fails to do the following:
              o advise Appellant that counsel has filed a motion to withdraw;
              o advise Appellant that an Anders brief has been filed and provide Appellant
                  with a copy of the brief;
              o advise Appellant of the right to file a pro se brief, and provide the associated
                  deadlines; and
              o advise Appellant of the right to file a petition for discretionary review with the
                  Texas Court of Criminal Appeals if this court determines the appeal is
                  frivolous.
       •   Counsel’s motion to withdraw is applicable to a post-judgment, pre-notice of appeal
           time period, not a post-Anders brief stage, and it fails to confirm the following:
              o that Appellant was sent a copy of the motion to withdraw,
               o that Appellant was sent a copy of the Anders brief, and
               o that Appellant was sent a completed pro se motion, addressed to this court, for
                 a free copy of the record and which lacks only Appellant’s signature and date.
        This court may order a party to amend, supplement, or redraw a brief if it flagrantly
violates Rule 38 or the requisite procedures for an Anders brief. See TEX. R. APP. P. 38.9(a); see
also Kelly, 436 S.W.3d at 319–20; High v. State, 573 S.W.2d 807, 813 (Tex. Crim. App. [Panel
Op.] 1978).
        Therefore, we STRIKE Appellant’s Anders brief and ORDER court-appointed counsel
Debra L. Parker to file an amended brief and copies of the required documents within TEN
DAYS of the date of this order. The amended brief and documents must correct all the
violations listed above and fully comply with the applicable rules and procedures. See, e.g.,
TEX. R. APP. P. 9.4, 9.5, 38.1; Kelly, 436 S.W.3d at 319–20; High, 573 S.W.2d at 813.
        If counsel timely files a brief that complies with this order, the State’s brief or brief
waiver letter will be due thirty days after Appellant’s amended Anders brief is filed. See TEX. R.
APP. P. 38.6(b).



                                                    _________________________________
                                                    Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 11th day of December, 2019.



                                                    ___________________________________
                                                    MICHAEL A. CRUZ,
                                                    Clerk of Court